                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION

APPVION, INC. RETIREMENT SAVINGS AND               )
EMPLOYEE STOCK OWNERSHIP PLAN, by                  )
And through Grant Lyon in his capacity as the      )
ESOP Administrative Committee of Appvion, Inc.,    )
                                                   )
                                       Plaintiff,  )
                                                   )
                      v.                           )         Case No. 18 cv 1861
                                                   )
DOUGLAS P. BUTH, et al.,                           )
                                                   )
                                       Defendants. )

                        LOCAL RULE 7.1 DISCLOSURE STATEMENT

       The undersigned, counsel of record for Defendant Argent Trust Company, furnishes the

following list in compliance with Civil L.R. 7.1 and Fed. R. Civ. P. 7.1:

       1.      The undersigned counsel represents Defendant Argent Trust Company.

       2.      Argent Trust Company is a private Tennessee corporation wholly owned by

Argent Financial Group. No public company is an owner of 10% or more of the stock of

either Argent Trust Company or Argent Financial Corporation.

       3.      Keating Muething & Klekamp, PLL will appear to represent Argent Trust

Company in this matter.




         Case 1:18-cv-01861-WCG Filed 02/15/19 Page 1 of 2 Document 89
                                             Respectfully submitted,

                                             ARGENT TRUST COMPANY

                                            /s/ Brian P. Muething
                                            Michael L. Scheier (Ohio 0055512)*
                                            Brian P. Muething (Ohio 0076315)
                                            Jacob Rhode (Ohio 0089636)*
                                            *Admission applications submitted
                                            KEATING MUETHING & KLEKAMP PLL
                                            One East Fourth Street, Suite No. 1400
                                            Cincinnati, Ohio 45202
                                            Email: mscheier@kmklaw.com
                                                    bmuething@kmklaw.com
                                                    jrhode@kmklaw.com
                                            Tel: (513) 579-6400
                                            Fax: (513) 579-6457
                                            Counsel for Argent Trust Company




                                CERTIFICATE OF SERVICE

         The undersigned attorney certifies that on February 15, 2019, he caused the foregoing to
 Local Rule 7.1 Disclosure Statement to be electronically filed with the Clerk of the United
 States District Court for the Eastern District of Wisconsin by filing through the CM/ECF system,
 which served a copy of the foregoing upon all counsel of record.


                                                    /s/ Brian P. Muething
9003300.1




            Case 1:18-cv-01861-WCG Filed 02/15/19 Page 2 of 2 Document 89
